 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00130-JAD-PAL-1
 4
                   Plaintiff,                          ORDER
 5
            v.                                            ECF No. 26
 6
     BRENDON MCCORMICK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11   Tuesday, January 15, 2019 at 10:00 a.m., be vacated and continued to February 25, 2019,at
                                                                          ________________

12   at the
     the hourhour of 9:00__.m.
              of ___:___  a.m.

13        DATED
           DATEDthis
                  this3rd
                       ___day
                           dayof
                               ofJanuary,  2019.
                                  January, 2019.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
